IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA, : No. 53 MM 2015
                              :
              Respondent      :
                              :
                              :
         v.                   :
                              :
                              :
RAYMOND S. DOMAN, JR.,        :
                              :
              Petitioner      :


                                      ORDER



PER CURIAM

      AND NOW, this 12th day of May, 2015, the Petition for Leave to File Petition for

Allowance of Appeal Nunc Pro Tunc is DENIED.